DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to communications filed on 7/21/2021.
Claims 1, 9, and 17 have been amended.
Claims 1-20 are pending.
Allowable Subject Matter
Claims 1-20 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach, neither singly nor in combination, the claimed limitations of “processing operational data from the endpoint media device that is indicative of one or more operations executed by one or both of the endpoint media device and a communication device, where the operational data comprises data that is indicative of the one or more operations and that is restricted in accordance with a rule that specifies one or more restrictions on collection of the data, where the communication device is different from the endpoint media device, and where at least one operation of the one or more operations corresponds to redeeming the redeemable content item; mapping the operational data to one or more values in a set of operational values correlated to a plurality of endpoint metrics that take into account whether a user opted out of one or more content composites” as recited in claim 1 and similarly stated in claim(s) 9 and 17. These limitations, in conjunction with other limitations in the independent claim(s), are not specifically disclosed or remotely 
The closest prior art of record includes:
Bell et al. (US 20170262897 A1, hereinafter Bell), which discloses “determining a performance of the digital referral object and wherein the performance is evaluated when determining whether to present the digital referral object to a consumer during a subsequent engagement with the third party referral provider”, in paragraph [0021], and that “the performance is determined by evaluating whether the consumer accepted an offering associated with the digital referral object”, in paragraph [0022]. However, Bell fails to map the performance to the operational data as described in the present application.
Chan et al. (US 20150302462 A1, hereinafter Chan), which discloses selecting content considering “one or more user preferences” (see paragraph [0033]), where preferences may include opting out of advertisements (see paragraph [0035]). However, Chan fails to map metrics that consider the preferences to the operational data as described in the present application.
In determining that the claims are allowable over the prior art of record, a list of subsidiaries of DISH NETWORK from SEC filings, dated 2018, was consulted. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BORIS D GRIJALVA LOBOS whose telephone number is (571)272-0767.  The examiner can normally be reached on M-F 10:30AM to 6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BORIS D GRIJALVA LOBOS/               Primary Patent Examiner, Art Unit 2446